Case 2:21-cv-01165-SVW-MAA Document 25-1 Filed 07/26/21 Page 1 of 7 Page ID #:283




                     EXHIBIT 1
    Case 2:21-cv-01165-SVW-MAA Document 25-1 Filed 07/26/21 Page 2 of 7 Page ID #:284

                                                                             LAW OFFICES

                                      J¡,cxowev Ausr=ru TvERMAN WeRrH                                                   ErM ER
                          Meru DELBAU                 r{ MoRRts BeRrusrsrN TRerrN ER a KlelN
AYÔKANMI O. ADEYEYE                                                 A PROFESSIONAL       CORPORATION                             N4ARISA S. KAPUST
ORI ADRABI                                                 1925 CENTURY PARK TAST, 22NÞ FLOOR                                    DEBORAH L. KLEIN
MICHAEL A. AUERBACH                                                                                                              RYAN S. LEVINE
KARL R, AUSIEN                                               LOS ANGELES, CALIFORNIA 90067                                       MARISSA E. LINDEN
SHADì BAKHTIARI                                                             (3ro) 553-030s                                       JAMES C. MANDELBAU¡,4I
JEFFREY A. BERNSTEIN}                                                                                                            MARCY S. MORRIS
ADAM G. COOPER                                                                                                                   GEOFFRY W. OBLATH
ANÞREW L. GALKER                                                                                                                 EREZ J. ROSENBERG
ROBERT S. GETMAN                                                                                                                 PETER C, SAMPLEI
ANDREW S. HOWARD                                                        February 5,2019                                          DARREN M. TRAÍTNER
JEFFREY R. HYNICK                                                                                                                BARRY W. TYERMAN
JAMES R. JACKOWAY'                                                                                                               ERIC C. WEISSLER*
KIMBERLY I{. JAIME                                                                                                               ALAN S. WERTHEIMER
                                                                                                                                 t¡Lso aoMrnÉo rñ Nil   YoRX




                                                                                                                                   5   1   83.78




        VIA CERTIFIED MAIL
        RETURN RECEIPT REOIIESTEI)

        Mr. Charles Hamilton
        Warner Bros. Records
        3300 V/arner Blvd.
        Burbank, CA 91505

                     Re:     Dwisht Yoakam: Notice of T erminafion Masters anrl
                             Notice of Terminati on Motion Pictures.

        Dear Charles:

              I am enclosing herewith one copy each of the Notice of Termination Masters and Notice
        of Termination Motion Pictures from Dwight Yoakam to Reprise Records and Warner Bros.
        Records.

                     Best regards.




                                                                                 Bary W. Tyerman

        BWT:Sjjlcfrarles llanilton   - Dwight Yoakarn - Notice of Temination Masters and Motion Pictures - 2.5.19.doc

        Enclosure
         Case 2:21-cv-01165-SVW-MAA Document 25-1 Filed 07/26/21 Page 3 of 7 Page ID #:285

                  Dwight Yoakam - Notice of Termination of Grant or Transfer




                  Notice of Termination pursuant to Section 203 of the Gopyright
                  Act (P.1. 94-553 (90 Stat. 25411
                       1. Name of each Grantee or each Grantee's successor     whose rights are beinq terminated
                            and the address of each Grantee or each Grantee's successor:

                       Reprise Records/Warner Brothers Records, Inc.
                       3300 Warner Blvd.
                       Burbank, California, 91 505

                       2.   Title of work: name of at least one author or composer: date of execution of the qrant:
                            oriqinal cooyriqht date: oriqinal reqistration number (if known): and effective date of
                            termination:

TITLE OF WORK                           NAME OF THE         DATE OF          DATE OF           COPYRIGHT             EFFECTIVE DATE
                                         AUTHOR OR         EXECUTION       PUBLICATION        REGISTRATION           OF TERMINATION
                                          CLAIMANT           OF THE                                 NUMBER
                                       WHOSE GRANT IS         GRANT
                                             BEING
                                         TERM¡NATED.
"Guitars, Cadillacs"                   Dwight Yoakam         11t22t1985          7t21t1986    P40000299689                  7t21t2021
"Honky Tonk Man"                       Dwight Yoakam         11t22t1985           3/3/1 986   P40000286122                   3t3t2021
"Little Sister"                        Dwight Yoakam         11/22/1985          4t20t1987    P¡{0000327402                4t20t2022
"Just Lookin' For a Hit"               Dwight Yoakam         11t22t1985          9t26t1989    P40000434403                  9t26t2024
"Long White Cadillac"                  Dwight Yoakam         11122t1985          8121t1989    P4000051 1482                 8t21t2024
"Takes a Lot to Rock You"              Dwight Yoakam         11t22t1985          5t20t1991    PA0000524525                  5t20t2026
"Heart That You Own"                   Dwight Yoakam         11t22t1985          4113t1992    P40000585823                  4t13t2027
Thousand Miles From                    Dwight Yoakam         11t22t1985          5t17t1993    P40000626746                  5t17t2028
Nowhere"/directors Carolyn
Mayer, Dwiqht Yoakam
Ain't That Lonely                      Dwight Yoakam         11t22t1985          3t22t1993    PA000061 3829                 3t22t2028
Yet"/directors Carof yn
Maver, Dwiqht Yoakam

                       3. A brief statement reasonablv   indentifvinq the grant to which the notice of termination
                            applies:

                       The grant pursuant to the agreement between Dwight Yoakam and Warner Brothers
                       Records, lnc., dated November 22, 1985, including, without limitation, all grants or transfers
                       of copyright, all rights of the copyright proprietor and of publication therein.

                    4.      Name, address, and the relationshio of persons effectinq termination:

                    Dwight Yoakam c/o Jackoway Austen Tyerman Wertheimer Mandelbaum Morris Bernstein
                    Trattner & Klein
                    1925 Century Park East, 22nd Floor
                    Los Angeles, CA 90067
                    Attention: Barry W. Tyerman, Esq.
Case 2:21-cv-01165-SVW-MAA Document 25-1 Filed 07/26/21 Page 4 of 7 Page ID #:286

     Dwight Yoakam          - Notice of Termination of Grant or Transfer


                                         terminate the grant


         By:
                       Y         Author/Composer


     A          this   N        mailed to Grantee(s) listed in Paragraph 1 by Certified Mail, Return
               Requested, on                  2011.

                 return copies of all notices to

         Dwight Yoakam clo Jackoway Tyerman WertheimerAusten Mandelbaum Morrís & Klein
         1925 Century Park East, 22nd Floor
         Los Angeles, CA 90067
         Attention: Barry W. Tyerman, Esq.
Case 2:21-cv-01165-SVW-MAA Document 25-1 Filed 07/26/21 Page 5 of 7 Page ID #:287



       Dwight Yoakam             -   Notice of Termination of Grant or Transfer




       Notice of Termination pursuant to Section 203 of the Copyright
       Act (P.L. 94-553 (90 Stat. 25411
             1.   Name of each Grantee or each Grantee's successor whose riqhts are beino
                  terminated and the address of each Grantee or each Grantee's successor:


          Warner Brothers Records, lnc.
          3300 Warner Blvd.
          Burbank, California, 9l 505


          2.      Title of work: name of at least one author or composer: date of exêcution of the
                  qrant: orioinal copvrioht date: oriqinal reqistration number (if known): and
                  effective date of termination:

                                          SEE ATTACHED SCHEDULE A

          3.      A brief statement reasonably indentifuino the qrant to which the notice of
                  termination aoplies:

          The grant pursuant to the agreement between Dwight Yoakam and Warner Brothers
          Records, lnc., dated November 22, 1985, including, without limitation, all grants or
          transfers of copyright, all rights of the copyright proprietor and of publication therein.

          4.      Name, address. and the relationship of persons effectinq termination:

          Dwight Yoakam
          c/o Jackoway Austen Tyerman Wertheimer Mandelbaum Morris Bernstein Trattner &
          Klein
          1925              ry Park East, 22nd Floor
          Los                 cA 90067
                                 W             Esq

          sig                               to terminate the grant


          By:
                      htY              Author/Composer


       Aco        of this        was mailed to Grantee(s) listed in Paragraph 1 by Certified Mail,
                  Receipt       uested, on               201I
Case 2:21-cv-01165-SVW-MAA Document 25-1 Filed 07/26/21 Page 6 of 7 Page ID #:288



       Dwight Yoakam       -   Notice of Termination of Grant or Transfer


          Please return copies of all notices to

          Dwight Yoakam
          c/o Jackoway Austen Tyerman Wertheimer Mandelbaum Morris Bernstein Trattner &
          Klein
          1925 Century Park East, 22nd Floor
          Los Angeles, CA 90067
          Attention: Barry W. Tyerman, Esq.
           Case 2:21-cv-01165-SVW-MAA Document 25-1 Filed 07/26/21 Page 7 of 7 Page ID #:289


Dwight Yoakam             - Notice of Termination   of Grant or Transfer


                                                                  Schedule A


TITLE OF WORK                                           NAME OF THE AUTHOR     DATE OF        DATE OF        COPYRIGHT      EFFECTIVE
                                                        OR CLAIMANT WHOSE      EXECUT¡ON      PUBLICATION    REGISTRATION   DATE OF
                                                        GRANT IS BEING         OF THE                        NUMBER         TERMINATION
                                                        TERMINATED.            GRANT


"Honky Tonk Man"/"Miner's Prayer"                       Dwight   Yoakam         ttl22/798s      tl3L/L986    sR0000071004      t/3L/202t
"Guitars, Cadillacs, etc. etc."                         Dwight   Yoakam         tL/22/198s        3/3/L986   sR0000069757        3/3/202t
"Little Sister/This Drinkin' Will Kill Me"              Dwight   Yoakam         Lt/22/198s      3/t8/1987    sR0000080878      3/18/2022
"Hillbilly Deluxe"                                      Dwight   Yoakam         Ltl22/t98s      4/21./ts87   sR0000087365      4/21/2022
"Santa Claus is Back in Town"/"Christmas Eve with the   Dwight   Yoakam         Lt/22/L98s     Lrl23/1987    sR0000088689     11./23/2022
Babylonian Cowboys: featuring Jingle Bells"
"Buenas Noches From a Lonely Room" [performed by]       Dwight Yoakam           Í/22/t98s        812/7s88    sR0000094228       8/2/2A23
     ht Yoakam
"Just Lookin' For a Hit" Iperformed by] Dwight Yoakam   Dwight   Yoakam         LLl22/L98s      9/26/7e8s    sR0000107919      9/26/2024
"lf There Was   a Way''                                 Dwight   Yoakam         1,L/22/t98s    LO/30/L990    sR0000124621     to/30/202s
"Favorite Country Duets"                                Dwight   Yoakam         Lt/22/L98s      3/72/799L    sR0000129505      3/L2/2026
"Honky Tonk Country"                                    Dwight   Yoakam         71/22/L985      3/12/r99L    sR0000130783      3/L2/2026
"This Time"                                             Dwight   Yoakam         11./22/rsgs     3/23/1ss3    sR0000157573      3/23/2028
